Title: From Thomas Jefferson to James Madison, 27 September 1802
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Sep. 27. 1802.
          
          Unexpected delays in getting my carriage ready will render it impossible for me to leave this till Thursday or Friday, probably Friday: and as you will be gone or going by that time, and we shall meet so soon at Washington, I shall not have the pleasure of seeing you at your own house, but get on as far as the day will let me. mr Gallatin left N. York on the 21st. and expected to be at Washington before the 30th. my respects to the ladies & affectionate salutations to yourself.
          
            Th: Jefferson
          
        